Citation Nr: 9930070	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, to include arthritis, and a left ankle cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for arthritis of both 
ankles.  Under the circumstances, the Board has determined 
that the claim is more accurately characterized as a claim 
for a bilateral ankle disability, to include arthritis, and a 
left ankle cyst. 


FINDING OF FACT

There is no medical evidence of a causal link between a 
bilateral ankle disability, to include arthritis, or a left 
ankle cyst, and the veteran's active duty.


CONCLUSION OF LAW

The claim for service connection for a bilateral ankle 
disability, to include arthritis, and a left ankle cyst, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a bilateral ankle disability, 
to include arthritis, and a left ankle cyst, as a result of 
his service.  In July 1998, the RO denied the claim as not 
well grounded.  The veteran has appealed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for arthritis if it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has a bilateral ankle 
disability, to include arthritis, and a left ankle cyst, as a 
result of his service.  The veteran's service medical records 
do not show complaints, treatment or a diagnosis involving 
either ankle.

Records from the South Central Regional Medical Center 
(SCRMC), dated in May 1998, show that the veteran sought 
treatment for left ankle swelling which he stated had been 
occurring on and off for two years.  The impression was left 
ankle swelling.  There is a notation the X-rays revealed 
"degenerative changes" per the emergency room doctor.

A VA examination report, dated in June 1998, shows that the 
veteran complained of ankle pain and a left ankle mass.  The 
impression was ganglion left ankle.  The examiner noted that 
there was no objective evidence of organic pathology by 
physical examination or X-ray.  

A letter from Edward R. Turnbull, M.D., dated in August 1998, 
shows that Dr. Turnbull stated that the veteran was evaluated 
in August 1998 for a large soft tissue cyst on the side of 
his left ankle which had been noticeable to him over the past 
two years.  Dr. Turnbull stated that the veteran appeared to 
have a ganglion cyst, and he noted that the veteran reported 
a history of approximately 25 parachute jumps during service.  
He stated that, "This type of activity could be associated 
with the development of a ganglion cyst which would be a form 
of posttraumatic degeneration.  Certainly cysts of this 
nature can be seen without this type of trauma as well."

A review of the veteran's written statements, and the 
transcript from his personal hearing, held in June 1999, 
shows that he argues that he has a bilateral ankle 
disability, to include arthritis, and a left ankle cyst, as a 
result of his service.  In particular, he argues that he has 
the claimed disabilities as a result of trauma from 
approximately 25 jumps during parachute training.  He 
essentially argues that he had bilateral ankle swelling and 
pain during service, and continuously thereafter.

The Board finds that the claim is not well grounded.  To the 
extent that a claim has been presented for bilateral ankle 
arthritis, under 38 U.S.C.A. § 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).
In this case, the claims file does not contain medical 
evidence showing that the veteran has arthritis of either 
ankle.  In this regard, the Board points out that the SCRMC 
record noting left ankle "degenerative changes" is 
insufficient to show a diagnosis of arthritis.  Specifically, 
nothing in the SCRMC records, including an X-ray report for 
the left ankle, indicates that the veteran has arthritis, and 
according to Dr. Turnbull's August 1998 letter, the veteran's 
left ankle ganglion cyst is a type of degenerative change.  
In addition, with regard to service connection for arthritis 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309, there are no records of complaints, treatment or a 
diagnosis involving arthritis for the year following the 
veteran's separation from service which would support a 
conclusion that arthritis became manifest to a compensable 
degree within a year of separation from active duty service. 

To the extent that a claim has been presented for a bilateral 
ankle disability other than arthritis, this aspect of the 
claim is also not well grounded.  Specifically, the only 
medical evidence of an ankle disability are the diagnoses of 
a left ankle mass/ganglion cyst.  However, assuming arguendo 
that the May 1998 SCRMC records are evidence of a left ankle 
mass/ganglion cyst, this is the first medical evidence such a 
left ankle mass/ganglion cyst.  These records come 
approximately 13 years after separation from active duty.  In 
addition, the claims file does not contain medical evidence 
showing the veteran's left ankle mass/ganglion cyst is 
related to his service.  In this regard, to the extent that 
it may be argued that Dr. Turnbull's August 1998 letter 
(which states that the veteran's inservice parachute jumps 
"could be associated with the development of a ganglion 
cyst") is medical evidence of a nexus between the veteran's 
left ankle ganglion cyst and his service, the Board first 
notes that Dr. Turnbull's letter does not indicate that his 
opinion was based on a review of the veteran's service 
medical records.  Furthermore, in his letter Dr. Turnbull 
stated that ganglion cysts may or may not be associate with 
trauma.  The Board therefore finds that his opinion is too 
speculative and inconclusive, when viewed in its full 
context, to render the veteran's claim well grounded.  See 
Lee v. Brown, 10 Vet. App. 336 (1997); see also Bloom v. 
West, 12 Vet. App. 185 (1999) (a physician's use of the term 
"could have," without further supporting clinical data or 
other rationale, is too speculative to well ground a claim).  
Finally, the record does not include any medical opinion 
linking a continuity of symptoms reported by the veteran to 
the claimed disability, so as to well-ground the claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral ankle 
disability, to include arthritis, and a left ankle cyst, as a 
result of his service.  However, while the veteran's 
statements may represent evidence of continuity of 
symptomatology, without more the lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for a bilateral ankle disability, to 
include arthritis, and a left ankle cyst, must be denied as 
not well grounded. 

The Board finds the veteran's testimony regarding his 
inservice parachute jumps to be credible and, given the 
number of jumps while on active duty, the fact that he 
sustained inservice ankle trauma is not in dispute.  However, 
as noted above, being a layman, he is not competent to give 
an opinion regarding medical causation, and his statements on 
such matters do not serve to make the claim well grounded.  
Espiritu, supra.  The only medical opinion that addresses the 
contended causal relationship  (that a current disability 
"could be" related to service) is too speculative.  Lee, 
supra; Bloom, supra.  In the absence of medical evidence of a 
nexus between the veteran's ankle trauma during service and a 
current diagnosis of an ankle disability, the Board must deny 
the claim as not well grounded.  Epps, supra.

As the foregoing explains the need for competent medical 
evidence of a diagnosis of arthritis, and a link between a 
bilateral ankle disability, to include arthritis, and a left 
ankle cyst, and the veteran's service, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for a bilateral ankle disability, to 
include arthritis, and a left ankle cyst, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

